743 N.W.2d 916 (2008)
MICHIGAN ex rel. the MUSKEGON COUNTY PROSECUTOR, Plaintiff-Appellant,
v.
MICHIGAN DEPARTMENT OF CORRECTIONS and Wayne Lee Stevens, Defendants-Appellees.
Docket No. 135366. COA No. 281321.
Supreme Court of Michigan.
February 8, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the November 29, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is DENIED.
MARKMAN, J., concurs and states as follows:
The prosecutor, in my judgment, raises reasonable questions concerning (a) whether the Department of Correction's "immediate usage" method of computing good-time and special good-time credits is in better accord with MCL 800.33 than the "earn as you serve" method identified by the prosecutor, and (b) whether an inmate's escape sentence properly begins before the inmate's murder sentence has reached its statutory maximum or before the parole board has expressly terminated the murder sentence. However, in light of the fact that the department's current policies and practices have been employed for more than a half century, and in light of the reliance interests that have arisen in connection with these policies and practices, I believe that further relief must come from the legislative or executive branches of government. See People v. Lively, 470 Mich. 248, 259, 680 N.W.2d 878 (2004) (Markman, J., concurring).